 

Exhibit 10.44

 

COMPARTMENT IT2, LP

COMPARTMENT IT5, LP

COMPARTMENT IT9, LP



 

August 1, 2013

 

CIG Wireless Corp.
CIG Solutions, LLC
Communications Infrastructure Group, LLC
5 Concourse Parkway, Suite 3100
Atlanta, GA 30328

 

The Series A Investors party to the
Purchase Agreement referred to below

 

RE:Acknowledgement and Consent – Financing Transaction

 

Ladies and Gentlemen,

 

The undersigned, COMPARTMENT IT2, LP, a Georgia Limited Partnership
(“Compartment IT2”), by action of IAM US, LLC, a Delaware limited liability
company, its General Partner (the “General Partner”); COMPARTMENT IT5, LP, a
Georgia Limited Partnership (“Compartment IT5”), by action of the General
Partner; COMPARTMENT IT9, LP, a Georgia Limited Partnership (“Compartment IT9”),
by action of the General Partner; hereby duly execute and deliver this letter to
Communications Infrastructure Group, LLC (the “Company”), CIG Solutions, LLC
(the “Manager”), CIG Wireless Corp. (the “Parent”) and the Series A Investors
(as hereinafter defined) to confirm the respective understanding of each of
Compartment IT2, Compartment IT5 and Compartment IT9 regarding the Financing
Transaction (as hereinafter defined), with respect to the following:

 

On or about the date hereof, the Parent is entering into a Securities Purchase
Agreement, by and among the Parent, on the one hand, and each of the investors
set forth on the signature pages affixed thereto (the “Series A Investors”), on
the other hand (the “Purchase Agreement”), pursuant to which the Parent is
issuing, on the date hereof, and, may issue in one or more closings, shares of
the Parent’s Series A-1 Non-Convertible Preferred Stock, par value $0.0001 per
share (“Series A-1 Preferred Stock”) and shares of the Parent’s Series A-2
Convertible Preferred Stock, par value $0.0001 per share (“Series A-2 Preferred
Stock”) to the Series A Investors as described in the Purchase Agreement (the
“Financing Transaction”).

 

Each of Compartment IT2, Compartment IT5 and Compartment IT9 hereby (a) consents
to, ratifies, confirms, adopts and approves in all respects: (x) the Financing
Transaction, and all related agreements to be executed in connection therewith,
including, without limitation, the Purchase Agreement and the Certificate of
Designation, Preferences and Rights of the Series A-1 Preferred Stock and Series
A-2 Preferred Stock (collectively, the “Financing Documents”), and each of the
transactions contemplated thereby, including, without limitation, the issuance
of the Series A-1 Preferred Stock and Series A-2 Preferred Stock; and (y) any
action relating to the subject matter of the foregoing taken by any of the
officers, managers or members of the Company and the Parent prior to the date
hereof, and (b) acknowledges and agrees that each of the Financing Documents,
and the terms and conditions contained herein and therein, are fair and
reasonable in all respects.

 

 

 

 

Acknowledgement and Consent – Financing Transaction

  

Each of Compartment IT2, Compartment IT5 and Compartment IT9 represents and
warrants to the Company, the Parent and the Series A Investors, that, prior to
the consummation of the Financing Transaction, such Party: (i) received and
reviewed the Financing Documents; (ii) had a sufficient opportunity to review
the Financing Documents in their entirety; (iii) had a sufficient opportunity to
consult with its financial, tax and other advisors regarding the Financing
Documents; and (iv) had a sufficient opportunity to ask questions of the Company
and the Parent regarding the Financing Documents and the Financing Transaction.
Each of Compartment IT2, Compartment IT5 and Compartment IT9 further
acknowledges that all information that such party has requested from the Company
and/or the Parent and all questions that such Party has made to the Company
and/or the Parent, if applicable, with regard to the Financing Documents or the
Financing Transaction has been fully and satisfactorily provided or answered by
the Company and/or the Parent. Each of Compartment IT2, Compartment IT5 and
Compartment IT9 acknowledges that it has consulted, to the extent it has desired
to do so, with its own independent counsel in connection with the Financing
Transaction and the matters contemplated thereby

 

Each of Compartment IT2, Compartment IT5 and Compartment IT9 acknowledges that
this letter is being delivered in order to induce the Series A Investors to
consummate the Financing Transaction. Each of Compartment IT2, Compartment IT5
and Compartment IT9 represents and warrants that it has full power and authority
to execute and deliver this letter and understands that the Series A Investors
are relying upon this letter in consummating the Financing Transaction.

 

This letter and the consent and acknowledgment contained herein shall constitute
an estoppel by each of Compartment IT2, Compartment IT5, Compartment IT9 and the
General Partner for the benefit of the Company, the Manager, the Parent and the
Series A Investors, which may not be revoked at any time for any reason and
which may be fully relied upon without exceptions or qualifications by each of
the Company, the Manager, the Parent and the Series A Investors. This letter has
been drafted jointly by Compartment IT2, Compartment IT5 and Compartment IT9
together with the Company, the Manager, the Parent and the Series A Investors,
and in the event of any ambiguity nothing herein shall be construed against the
Company, the Manager, the Parent or the Series A Investors as the draftsperson.

 

Each Series A Investor is an unqualified, express intended third party
beneficiary of this letter and shall have the right to assert and enforce the
provisions of this letter directly against Compartment IT2, Compartment IT5 or
Compartment IT9 directly on its own behalf.

 

This letter shall be binding on each of Compartment IT2’s, Compartment IT5’s and
Compartment IT9’s successors and permitted assigns. This letter shall be
governed by the laws of the State of New York, without regard to its conflicts
of law rules, and all actions to interpret or enforce this letter shall only be
brought in the state and federal courts located in New York County, New York.
This letter may be executed in one or more counterparts, which shall be deemed
one and the same instrument.

 

[Signature Page Follows]

 

2

 

 

Acknowledgement and Consent – Financing Transaction

  

IN WITNESS WHEREOF, this letter has been duly executed by each of the parties
set forth below as of the date first above set forth.



 

CLASS A-IT2 MEMBER: COMPARTMENT IT2, LP

 

  BY: IAM US, LLC       General Partner                   BY: MfAM Mobilfunk
Asset Management GmbH         Managing Director                     BY: /s/
Stephan Brückl           Name: Stephan Brückl           Title:  Managing
Director  

 

CLASS A-IT5 MEMBER: COMPARTMENT IT5, LP

 

  BY: IAM US, LLC       General Partner                   BY: MfAM Mobilfunk
Asset Management GmbH         Managing Director                     BY: /s/
Stephan Brückl           Name: Stephan Brückl           Title:  Managing
Director  

 

CLASS A-IT9 MEMBER: COMPARTMENT IT9, LP

 

  BY: IAM US, LLC       General Partner                   BY: MfAM Mobilfunk
Asset Management GmbH         Managing Director                     BY: /s/
Stephan Brückl           Name: Stephan Brückl           Title:  Managing
Director  

  

3

 

 

